UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1367


EARLENE M. SNOWDEN,

                  Plaintiff - Appellant,

             v.

CLAUDINE HEASLEWOOD; SHAPIRO & BURSON, LLP; SAXON MORTGAGE
SERVICES, INC.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-00674-DKC)


Submitted:    January 19, 2010              Decided:   February 2, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earlene M. Snowden, Appellant Pro Se.    Jeffrey Barry Fisher,
Scott R. Robinson, FISHER LAW GROUP, Upper Marlboro, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Earlene M. Snowden appeals the district court’s order

granting    Defendant’s        motion   to    dismiss   and   denying       Snowden’s

motion   for     summary    judgment,    application       for    writ     of    audita

querela,        emergency      application       for    ex       parte      temporary

injunction, and motion for subpoena.               Snowden has also filed in

this    court    a   motion     for   summary    judgment,       seeking     judgment

against Defendant on the basis of fraud and theft.                              We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm the district court’s order for the reasons stated by

the district court.            Snowden v. Heaslewood, No. 8:08-cv-00674-

DKC (D. Md. March 23, 2009).             We also deny Snowden’s motion for

summary judgment.           We dispense with oral argument because the

facts    and    legal    contentions    are     adequately     presented        in   the

materials       before   the    court   and     argument     would   not     aid     the

decisional process.

                                                                             AFFIRMED




                                         2